Exhibit 10.3

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I

   DEFINITIONS    1

ARTICLE II

   PROVISION OF SERVICES    2

Section 2.1

  

Provision of Services

   2

Section 2.2

  

Standards for Performance of Services

   3

Section 2.3

  

Personnel and Resources

   3

Section 2.4

  

Engagement of Third-Party Providers

   3

Section 2.5

  

Use of Services

   3

Section 2.6

  

Access

   3

Section 2.7

  

Other Activities

   4

Section 2.8

  

No Obligation on Part of Company

   4

ARTICLE III

   ENDURANCE PERSONS    4

Section 3.1

  

Relationship

   4

Section 3.2

  

Non-Solicitation

   4

Section 3.3

  

Non-Solicitation by Endurance

   4

ARTICLE IV

   PAYMENT    5

Section 4.1

  

Services

   5

Section 4.2

  

Third Party Expenses

   5

Section 4.3

  

Taxes

   5

Section 4.4

  

Payment

   5

Section 4.5

  

Documentation

   5

ARTICLE V

   TERM AND TERMINATION    5

Section 5.1

  

Consulting Term

   5

Section 5.2

  

Termination Upon Breach

   6

Section 5.3

  

Effect of Termination

   6

ARTICLE VI

   LIABILITIES    6

Section 6.1

  

Disclaimer of Warranty

   6

Section 6.2

  

Limitation of Liability

   6

Section 6.3

  

Consequential and Other Damages

   6

Section 6.4

  

Force Majeure

   7

Section 6.5

  

No Liability for the Company or Third-Parties

   7

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 6.6

  

Indemnification

   7

ARTICLE VII

   CONFIDENTIALITY    7

Section 7.1

  

Confidential Information

   7

Section 7.2

  

Confidentiality Obligations

   8

Section 7.3

  

Exceptions

   8

Section 7.4

  

Remedies

   8

ARTICLE VIII

   ENDURANCE’S REPRESENTATIONS AND WARRANTIES    9

Section 8.1

  

Due Incorporation, etc

   9

Section 8.2

  

Due Authorization

   9

ARTICLE IX

   THE COMPANY’S REPRESENTATIONS AND WARRANTIES    9

Section 9.1

  

Due Incorporation, etc

   9

Section 9.2

  

Due Authorization

   10

ARTICLE X

   MISCELLANEOUS    10

Section 10.1

  

Amendment

   10

Section 10.2

  

Notices

   10

Section 10.3

  

Payments in Dollars

   11

Section 10.4

  

Waivers

   11

Section 10.5

  

Assignment

   12

Section 10.6

  

No Third-Party Beneficiaries

   12

Section 10.7

  

Severability

   12

Section 10.8

  

Entire Understanding

   12

Section 10.9

  

Relationship of Parties

   12

Section 10.10

  

Applicable Law

   12

Section 10.11

  

Joint Participation in Drafting

   12

Section 10.12

  

Arbitration

   12

Section 10.13

  

Interpretation

   14

Section 10.14

  

Counterparts

   14

Section 10.15

  

Facsimile or Electronic Signatures

   14

 

-ii-



--------------------------------------------------------------------------------

EXECUTION COPY

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”), dated as of this 6th day of April,
2005 (the “Effective Date”), is by and between The Peoples BancTrust Company,
Inc., an Alabama business corporation and bank holding company (the “Company”),
and Endurance Capital Management Company, L.P., a Delaware limited partnership
(“Endurance”). The Company and Endurance are sometimes hereinafter referred to
individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Company desires that Endurance provide Services (as defined below)
to the Company from time to time, and Endurance is willing to provide Services
to the Company, subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants,
agreements and provisions and subject to the terms and conditions set forth
herein, the Parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

For the purposes of this Agreement, capitalized terms have the meanings
specified below.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, controls, is under common control with, or is
controlled by, such specified Person.

 

“Bank” shall mean The Peoples Bank and Trust Company, an Alabama banking
corporation.

 

“Budget” shall have the meaning set forth in Section 2.1 hereto.

 

“Business Day” shall mean any day of the year other than (a) any Saturday or
Sunday or (b) any other day on which the Bank or banks located in New York, New
York are generally closed for business.

 

“Company” shall have the meaning set forth in the preamble hereto.

 

“Confidential Information” shall have the meaning set forth in Section 7.1
hereto.

 

“Effective Date” shall have the meaning set forth in the preamble hereto.

 

“Endurance” shall have the meaning set forth in the preamble hereto.

 

“Endurance Person” shall mean those employees and consultants of Endurance and
its Affiliates who are individuals, and are providing or assisting in the
providing of Services.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------

“Force Majeure Event” shall have the meaning set forth in Section 6.4 hereto.

 

“FRB” shall mean the Board of Governors of the Federal Reserve System.

 

“Governmental Authority” shall mean the government of the United States or any
foreign country or any state or political subdivision thereof or any entity,
body or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including any
quasi-governmental entity established to perform such functions.

 

“Indemnified Persons” shall have the meaning set forth in Section 6.6 hereto.

 

“Non-Solicitation Period” shall have the meaning set forth in Section 3.2
hereto.

 

“Person” shall mean any individual, corporation, proprietorship, firm,
partnership, limited partnership, limited liability company, trust, association
or other entity, as well as any syndicate or group that would be deemed to be a
person under Section 13(d) of the Exchange Act.

 

“Services” shall mean those investment banking and financial consulting services
that may be provided by Endurance to the Company under this Agreement as agreed
upon in writing by the Parties.

 

“Taxes” shall mean all taxes, charges, fees, duties, levies or other assessments
(including income, gross receipts, net proceeds, ad valorem, turnover, real and
personal property (tangible and intangible), sales, use, franchise, excise,
goods and services, value added, stamp, user, transfer, fuel, excess profits,
occupational, interest equalization, windfall profits, severance, payroll,
unemployment and social security taxes) which are imposed by any Governmental
Authority, and such term shall include any interest, penalties or additions to
tax attributable thereto.

 

“Term” shall have the meaning set forth in Section 5.1 hereto

 

ARTICLE II

PROVISION OF SERVICES

 

Section 2.1 Provision of Services. From time to time during the Term, the
Company may request in writing that Endurance perform one or more of the
Services. Such request shall contain in reasonable detail the description, scope
and timeframe of the particular Services requested to be performed. Upon receipt
of such request, Endurance will prepare a budget setting forth the
fully-allocated costs, fees and expenses (both internal and external) expected
to be incurred by Endurance or its Affiliates in providing the requested
Services, and a timetable for the provision of the requested Services (in each
such case, the “Budget” or a “Budget”). Endurance will use commercially
reasonable efforts to provide, or will cause its Affiliates to use commercially
reasonable efforts to provide, to the Company the Services so requested by the
Company. At any time and from time to time, Endurance shall notify the Company
within 10 Business Days after it determines, reasonably and in good faith, that
the requested Services cannot be provided for the cost or in accordance with the
timetable set forth in the Budget. Endurance and the Company shall cooperate in
good faith to alter the scope of the Services or the Budget therefor or to take
such other actions as are necessary to enable Endurance to

 

2



--------------------------------------------------------------------------------

complete the provision of the requested Services in a manner that is mutually
satisfactory to Endurance and the Company. Endurance will not be obligated to
provide any services other than the Services specifically set forth in each such
request.

 

Section 2.2 Standards for Performance of Services. Endurance shall provide the
Services to the Company in the same manner and with the same level of
promptness, skill and care as which Endurance performs comparable services for
itself and other Persons. Endurance and its Affiliates will provide the Services
to the Company using substantially the same systems and procedures used to
provide comparable services to itself and other Persons from time to time.

 

Section 2.3 Personnel and Resources. The Company acknowledges that Endurance
shall not be required to devote its full time and attention to providing the
Services, but rather shall devote such time and attention, and designate such
individuals, as Endurance deems appropriate for the performance of the Services.
Endurance shall have no obligation to assign any particular individuals to the
task of performing Services for the Company, and shall not be required to hire
additional personnel, engage additional third-party providers or procure
additional equipment or technology to provide the Services. Endurance’s
obligation to provide the Services is subject to the continued availability of
personnel, necessary third-parties, equipment and technology used by Endurance
in its current business and to provide (or cause to be provided) similar
services to itself and other Persons, and, notwithstanding anything herein to
the contrary, Endurance may cease providing (or causing to be provided) Services
for which the third-party providers, third-party equipment, third-party
technology or third-party services used by Endurance to provide such Services
are no longer available upon comparable terms as were available immediately
prior to the Effective Date. In the event that the Company and Endurance have
agreed to the provision of Services as contemplated by Article II, Endurance
shall use commercially reasonable efforts to perform such Services within the
Budget and timetable agreed to by Endurance and the Company as such Budget and
timetable may be amended from time to time by the mutual agreement of Endurance
and the Company.

 

Section 2.4 Engagement of Third-Party Providers. With the prior written consent
of the Company, and subject to Section 4.2, Endurance shall be able to engage
such accountants, legal counsel, appraisers and other third party advisers as
Endurance shall deem necessary, advisable or appropriate in connection with the
performance of the Services.

 

Section 2.5 Use of Services. The Company will not resell any Services to any
third-party or otherwise use the Services in any way other than in connection
with the conduct of its own business.

 

Section 2.6 Access. The Company will make available on a timely basis to
Endurance or its Affiliates all information and materials reasonably requested
by Endurance and its Affiliates to enable Endurance or its Affiliates to provide
the Services. The Company will give Endurance and its Affiliates reasonable
access, during regular business hours and at such other times as are reasonably
required, to the premises and systems on which the Company conducts business to
the extent necessary for Endurance or its Affiliates to provide the Services.

 

3



--------------------------------------------------------------------------------

Section 2.7 Other Activities. Subject to the requirements of Article VII,
nothing in this Agreement shall prevent Endurance or any of its Affiliates from
engaging in any business (including business activities competitive with those
of the Company and its Affiliates) or rendering services of any kind to itself
or to any other Person (including competitors of the Company and its
Affiliates).

 

Section 2.8 No Obligation on Part of Company. It is expressly acknowledged,
understood and agreed that the Company shall have no obligation to engage
Endurance to provide any Services hereunder, and that this Agreement shall in no
way restrict or limit the right or ability of the Company to engage any other
Person to provide similar or alternative services at any time during the term of
this Agreement.

 

ARTICLE III

ENDURANCE PERSONS

 

Section 3.1 Relationship. The Company and Endurance agree that any Endurance
Persons providing Services shall be employees or consultants of Endurance or its
Affiliates and not of the Company. The Company and Endurance further agree that,
with respect to any Endurance Person, without limiting this Article III and
Section 4.4 hereof, Endurance or its Affiliates shall have sole responsibility
for all matters relating to the maintenance of personnel and payroll records,
the withholding and payment of federal, state and local income and payroll
taxes, the payment of workers’ compensation and unemployment compensation
insurance, salaries, wages and pension, welfare and other fringe benefits and
the conduct of all other matters relating to the employment or engagement as a
consultant of Endurance Persons. Endurance or its Affiliates shall have sole
responsibility for all employment or consultant engagement decisions regarding
Endurance Persons. Neither the Company nor Endurance shall represent to any
third-party that any Endurance Person is an employee or consultant of the
Company.

 

Section 3.2 Non-Solicitation. The Company agrees that, during the period
beginning on the date hereof and ending on the date which is three (3) years
after the end of the Term (the “Non-Solicitation Period”), the Company shall
not, and shall not permit any of its Affiliates to, directly or indirectly, hire
as an employee or consultant, solicit for employment or a consulting
relationship, or encourage to leave his or her employment or consulting
relationship with Endurance or any Affiliate of Endurance, any employee or
consultant of Endurance or any of its Affiliates who is involved in any way in
the provision of Services at any time during the Term; provided, however, that
this Section 3.2 shall not apply to (a) any employee or consultant who has been
laid off by, or who has been terminated by, Endurance or any Affiliate of
Endurance (unless such termination involves a simultaneous hiring of such
employee or consultant by Endurance or another Affiliate of Endurance) or (b)
any employee or consultant who has voluntarily resigned from his or her
employment or consulting relationship with Endurance or any Affiliate of
Endurance in accordance with the terms of his or her employment or consulting
agreement with Endurance or such Affiliate and such resignation occurred more
than twelve (12) months prior to any such hiring, solicitation or encouragement.

 

Section 3.3 Non-Solicitation by Endurance. Endurance agrees that, during the
Non-Solicitation Period, Endurance shall not, and shall not permit any of its
Affiliates to, directly or

 

4



--------------------------------------------------------------------------------

indirectly, solicit for employment or a consulting relationship, or encourage to
leave his or her employment or consulting relationship with the Company or any
Affiliate of the Company, any employee or consultant of the Company or any of
its Affiliates; provided, however, that this Section 3.3 shall not apply to (a)
any employee or consultant who has been laid off by, or who has been terminated
by, the Company or any Affiliate of the Company (unless such termination
involves a simultaneous hiring of such employee or consultant by the Company or
another Affiliate of the Company) or (b) any employee or consultant who has
voluntarily resigned from his or her employment or consulting relationship with
the Company or any Affiliate of the Company in accordance with the terms of his
or her employment or consulting agreement with the Company or such Affiliate and
such resignation occurred more than twelve (12) months prior to any such
solicitation or encouragement.

 

ARTICLE IV

PAYMENT

 

Section 4.1 Services. In consideration for the Services provided hereunder, the
Company shall pay to Endurance the amount specified in the Budget.

 

Section 4.2 Third Party Expenses. The Company shall pay all reasonable costs,
fees and expenses payable to any accountants, legal counsel, appraisers and
other third party advisers engaged by Endurance pursuant to Section 2.4.

 

Section 4.3 Taxes. In addition to the fees, expenses and other amounts payable
by the Company under this Agreement, the Company will pay any applicable Taxes,
including any sales, use, rental, license, excise or similar taxes, that may be
levied or assessed by any Governmental Authority in connection with the
provision by Endurance and its Affiliates of the Services or the receipt by the
Company thereof, other than federal, state or local income taxes.

 

Section 4.4 Payment. Endurance may invoice the Company from time to time for the
amounts payable pursuant to Sections 4.1, 4.2, and 4.3. The Company shall pay
Endurance all amounts so invoiced by Endurance within thirty (30) days after its
receipt of the applicable invoice. Any payments due under this Section 4.5 that
are not timely paid will be subject to late charges of 1% for each month or
portion thereof that such payment is overdue.

 

Section 4.5 Documentation. Upon the Company’s request, Endurance shall provide
to the Company available supporting documentation for any amounts payable
pursuant to Sections 4.1, 4.2, and 4.3.

 

ARTICLE V

TERM AND TERMINATION

 

Section 5.1 Consulting Term. The term of this Agreement (the “Term”) will
commence on the Effective Date and will continue in effect until the earliest to
occur of (a) the fifth (5th) anniversary of the Effective Date, (b) the date on
which this Agreement is terminated pursuant to Section 5.2, and (c) the
termination of the Acquisition Facility Agreement dated April 6, 2005 between
the Company and Endurance Capital Investors, L.P. The Company will reimburse
Endurance for any reasonable wind-down costs incurred by Endurance and its
Affiliates with respect to any termination pursuant to this Section 5.1 (other
than pursuant to

 

5



--------------------------------------------------------------------------------

clause (a)) and for any reasonable costs incurred by Endurance and its
Affiliates related to Endurance’s and its Affiliates’ agreements with
third-party providers caused by such termination (including costs for
termination and for decreased purchases under such agreements).

 

Section 5.2 Termination Upon Breach. If either Party causes a material breach of
any of its obligations under this Agreement, including any failure to make
payments when due, and said Party does not cure such default within thirty (30)
days after receiving written notice thereof from the non-breaching Party, the
non-breaching Party may terminate this Agreement immediately by providing the
breaching Party with written notice of termination.

 

Section 5.3 Effect of Termination. Upon termination or expiration of this
Agreement, (a) except as set forth in this Section 5.3, the rights and
obligations of each Party under this Agreement will terminate; (b) the rights
and obligations of the Parties under Article IV (Payment), this Section 5.3,
Articles VI (Liabilities) and VII (Confidentiality) will survive the termination
of this Agreement and will remain in full force and effect notwithstanding such
termination and (c) if either Party has breached any provision of this
Agreement, whether such breach occurred before or after the termination of this
Agreement, such Party will remain fully liable, in accordance with the terms of
this Agreement, after such termination for all losses, liabilities and other
expenses suffered or incurred by the other Party as a result of such breach.

 

ARTICLE VI

LIABILITIES

 

Section 6.1 Disclaimer of Warranty. THE COMPANY AGREES THAT ENDURANCE AND ITS
AFFILIATES SHALL HAVE NO RESPONSIBILITY FOR, AND HAVE NOT MADE, AND DO NOT MAKE,
ANY REPRESENTATIONS OR WARRANTIES OF WHATSOEVER NATURE, DIRECTLY OR INDIRECTLY,
EXPRESS OR IMPLIED, REGARDING THE SERVICES TO BE PROVIDED HEREUNDER OR ANY OTHER
MATTER.

 

Section 6.2 Limitation of Liability. THE COMPANY AGREES THAT NONE OF ENDURANCE
OR ANY OF ITS AFFILIATES SHALL HAVE ANY LIABILITY OR OBLIGATION TO THE COMPANY
OR ANY AFFILIATE OF THE COMPANY RELATING TO OR ARISING OUT OF ANY ACTION,
INACTION, ERROR, OMISSION, EVENT, CONDITION OR MATTER RELATING TO THIS AGREEMENT
OR THE SUBJECT MATTER HEREOF OTHER THAN LIABILITIES OR OBLIGATIONS ARISING
DIRECTLY OUT OF ENDURANCE’S OR ITS AFFILIATES’ GROSS NEGLIGENCE OR INTENTIONAL
MISCONDUCT. IN NO EVENT SHALL THE LIABILITY OF ENDURANCE AND ITS AFFILIATES
UNDER OR WITH RESPECT TO THIS AGREEMENT EXCEED THE AMOUNTS PAID BY THE COMPANY
PURSUANT TO SECTION 4.1 REGARDLESS OF HOW THE ASSERTED LIABILITY ARISES,
INCLUDING LIABILITY ARISING BY BREACH OF CONTRACT, NEGLIGENCE, TORT, WARRANTY,
BREACH OF DUTY, CONTRIBUTION, FAILURE OF REMEDY, INDEMNITY, STRICT LIABILITY OR
OTHERWISE.

 

Section 6.3 Consequential and Other Damages. Neither Endurance nor its
Affiliates will be liable, whether in contract, in tort (including negligence
and strict liability) or otherwise,

 

6



--------------------------------------------------------------------------------

for any special, indirect, incidental, consequential or punitive damages
whatsoever, which in any way arise out of, relate to, or are a consequence of,
this Agreement, its performance or nonperformance under this Agreement, or the
provision of or failure to provide any Consulting Service under this Agreement,
including loss of profits, business interruptions and claims of customers or
stockholders, even if Endurance was advised of the possibility of such damages.

 

Section 6.4 Force Majeure. Neither Endurance nor any of its Affiliates will be
liable for any failure to perform hereunder if due to any event beyond its
reasonable control, including any acts of government, riot, insurrection or
other hostilities, embargo, fuel or energy shortage, fire, flood, acts of God,
war, terrorist activities, equipment failure, wrecks or transportation delays or
inability to obtain necessary labor, materials, communications, utilities or
required consents or licenses from any third-party on commercially reasonable
terms (“Force Majeure Event”). In any such event, Endurance’s obligations under
this Agreement will be postponed for such time as the performance of Endurance
and its Affiliates is suspended or delayed on account thereof. Endurance will
promptly notify the Company, either orally or in writing, upon learning of the
occurrence of such Force Majeure Event. Upon the cessation of the Force Majeure
Event, Endurance will use commercially reasonable efforts to resume its
performance with the least delay practicable.

 

Section 6.5 No Liability for the Company or Third-Parties. Endurance shall not
have any responsibility under this Agreement other than to render (or cause to
be rendered) the Services. Neither Endurance nor any of its Affiliates shall be
liable for any action, inaction, error or omission of the Company or any of its
Affiliates in following or declining to follow any advice or recommendation of
Endurance or its Affiliates. Neither Endurance nor any of its Affiliates shall
be liable for any action, inaction, error or omission of any third-party,
whether engaged pursuant to Section 2.4 or otherwise.

 

Section 6.6 Indemnification. The Company hereby agrees to indemnify and to hold
harmless Endurance and its Affiliates and their respective partners, members,
directors, officers, managers, employees and consultant (collectively,
“Indemnified Persons”) from any loss, claim, cost, expense or damage incurred or
suffered by the Indemnified Persons arising out of or resulting from any action
or non-action omitted by them in the performance of the Services hereunder;
provided, however, that the Company shall not be required to indemnify the
Indemnified Persons to the extent any loss, claim, cost, expense or damage which
any of them might incur or suffer results from any of their negligence or
intentional misconduct.

 

ARTICLE VII

CONFIDENTIALITY

 

Section 7.1 Confidential Information. In connection with this Agreement and the
provisions of Services, each Party has provided to the other Party, and may
provide the other Party with, certain confidential financial, operational and
strategic information regarding its operations and its deposits (in the case of
the Company), customers (in the case of the Company), investors (in the case of
Endurance), financial condition and business practices (herein collectively
referred to as the “Confidential Information” of the providing Party).

 

7



--------------------------------------------------------------------------------

Section 7.2 Confidentiality Obligations. Each Party agrees that the Confidential
Information of the other Party will be used solely in connection with the
provision of Services. Each Party agrees that the Confidential Information of
the other Party will be kept confidential by such Party, its agents, employees,
officers, directors, investors, consultants and advisors; provided, however,
that any such information may be disclosed to such Party’s agents, employees,
officers, directors, investors, consultants and advisors who need to know such
information in connection with the provision of Services, it being understood
and agreed that such agents, employees, officers, directors, investors,
consultants and advisors shall be informed by such Party of the confidential
nature of such information and shall agree to be bound by the terms of this
Agreement, prior to receipt of any such information. Unless required by law,
without the prior written consent of the other Party, each Party will not, and
will direct each of its agents, employees, officers, directors, investors,
consultants and advisors not to disclose to any Person any of the information
included in the Confidential Information; provided that (a) Endurance may
disclose Confidential Information to prospective sellers or purchasers of the
Company’s common stock to or from Endurance or any of its Affiliates if (i)
Endurance or such Affiliate believes that it is required by law to disclose such
information to such sellers or purchasers or abstain from purchasing from such
sellers or selling to such purchasers the Company’s common stock, and (ii) such
seller or purchaser agrees in writing to keep such information confidential, and
(b) upon the reasonable written request of Endurance, the Company shall make
public disclosure (as defined in Rule 101(e) of Regulation FD) of any material
nonpublic information that is included in the Confidential Information within
five (5) business days after such request is made if the Company determines upon
the advice of counsel that public disclosure is necessary and appropriate.

 

Section 7.3 Exceptions. The term “Confidential Information” of the providing
Party does not include or apply to any information which (a) was or becomes
generally available to the public other than as a result of a breach of this
Agreement by the receiving Party, (b) was or becomes available to the receiving
Party on a non-confidential basis from a third party who is not known by the
receiving Party to be under an obligation of confidentiality to the providing
Party or (c) was known by the receiving Party or in the receiving Party’s
possession prior to its disclosure to the receiving Party by the providing
Party.

 

Section 7.4 Remedies. In the event of a breach of this Article VII by either
Party, the other Party shall have the right to seek any and all available
remedies, including injunctive relief. Each Party acknowledges that any
unauthorized use, disclosure, publication or dissemination of any Confidential
Information of the other Party could cause irreparable harm and significant
injury to the other Party, which may be difficult to measure with certainty or
to compensate through damages. Accordingly, if the other Party makes any
petition to a court of competent jurisdiction, seeking injunctive or other
equitable relief, each Party agrees that it shall not offer evidence or
otherwise plead that such relief is inappropriate as a remedy for such a breach
or unauthorized use or disclosure. In the event that the other Party must bring
an action at law or in equity in order to enforce any provision contained in
this Article VII, or to prohibit the unauthorized use of the Confidential
Information of the other Party or any unauthorized disclosure by a Party, if it
is finally determined that such Party breached such provision or engaged in such
unauthorized use or disclosure, such Party agrees to pay all of the other
Party’s reasonable costs in such action, including, but not limited to, all
reasonable attorney’s fees and court costs.

 

8



--------------------------------------------------------------------------------

ARTICLE VIII

ENDURANCE’S REPRESENTATIONS AND WARRANTIES

 

Endurance represents and warrants to the Company as follows:

 

Section 8.1 Due Incorporation, etc.

 

(a) Endurance is a limited partnership duly organized under the laws of the
State of Delaware. Endurance is validly existing and in good standing under the
laws of the State of Delaware, with all requisite power and authority to own,
lease and operate its properties and assets and to conduct its business as they
are now being owned, leased, operated and conducted.

 

(b) Endurance is licensed or qualified to do business and is in good standing as
a foreign limited partnership in each jurisdiction where the nature of the
business or properties owned, leased or operated by it require such licensing or
qualification and in which the failure to be so licensed or qualified,
individually or in the aggregate, has not been and would not reasonably be
expected to have a material adverse effect on Endurance or its ability to
perform its obligations under this Agreement.

 

Section 8.2 Due Authorization. Endurance has all requisite power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Endurance of this Agreement,
and the consummation by Endurance of the transactions contemplated hereby, have
been duly and validly approved and authorized by all necessary action on the
part of Endurance and no other actions or proceedings on the part of Endurance
are necessary to authorize this Agreement and the transactions contemplated
hereby. Endurance has duly and validly executed and delivered this Agreement.
Assuming due authorization, execution and delivery of this Agreement by the
Company, this Agreement constitutes a legal, valid and binding obligation of
Endurance and is enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws in effect that affect the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies and by principles of equity.

 

ARTICLE IX

THE COMPANY’S REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to Endurance as follows:

 

Section 9.1 Due Incorporation, etc.

 

(a) The Company is a corporation duly organized under the laws of the State of
Alabama and is duly registered as a bank holding company under the regulations
of the FRB. The Company is validly existing and in good standing under the laws
of the State of Alabama, with all requisite power and authority to own, lease
and operate its properties and assets and to conduct its business as they are
now being owned, leased, operated and conducted.

 

9



--------------------------------------------------------------------------------

(b) The Company is licensed or qualified to do business and is in good standing
as a foreign corporation in each jurisdiction where the nature of the business
or properties owned, leased or operated by it require such licensing or
qualification and in which the failure to be so licensed or qualified,
individually or in the aggregate, has not been and would not reasonably be
expected to have a material adverse effect.

 

Section 9.2 Due Authorization. The Company has all requisite power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance by the Company of this
Agreement, and the consummation by the Company of the transactions contemplated
hereby, have been duly and validly approved and authorized by all necessary
action on the part of the Company and no other actions or proceedings on the
part of the Company are necessary to authorize this Agreement and the
transactions contemplated hereby and thereby. The Company has duly and validly
executed and delivered this Agreement. Assuming due authorization, execution and
delivery of this Agreement by Endurance, this Agreement constitutes a legal,
valid and binding obligation of the Company and is enforceable in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws in effect
that affect the enforcement of creditors’ rights generally and by equitable
limitations on the availability of specific remedies and by principles of
equity.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.1 Amendment. This Agreement may be amended or modified but only in a
writing signed by the Company and Purchaser.

 

Section 10.2 Notices. Any notice, request, instruction or other document to be
given hereunder by a Party shall be in writing and shall be deemed to have been
given (a) when received if given in person or by courier or a courier service or
(b) on the date of transmission if sent by facsimile transmission (receipt
confirmed) on a Business Day during or before the normal business hours of the
intended recipient, and if not so sent on such a day and at such a time, on the
following Business Day:

 

  (i) If to the Endurance, addressed as follows:

 

Endurance Capital Management Company, L.P.

c/o Endurance Management Company, LLC

405 Lexington Avenue, 26th Floor

New York, New York 10174

Attention: Edwin H. Yeo, III, Managing Member

Facsimile: (212) 368-8068

 

with a copy to:

 

Mayer, Brown, Rowe & Maw LLP

190 South LaSalle Street

Chicago, Illinois 60603

Attention: Alan Van Dyke, Esq. and Matthew A. Posthuma, Esq.

Facsimile: (312) 701-7711

 

10



--------------------------------------------------------------------------------

  (ii) If to the Company, addressed as follows:

 

The Peoples BancTrust Company, Inc.

310 Broad Street

Selma, Alabama 36701

Attention: Elam P. Holley, Jr., President and Chief Executive Officer

Facsimile: (334) 875-1010

 

with copies to:

 

Gamble, Gamble, Calame & Chitton, LLC

807 Selma Avenue, P.O. Box 345

Selma, Alabama 36701

Attention: Harry W. Gamble Jr., Esq.

Facsimile: (334) 874-4974

 

And

 

Bradley Arant Rose & White LLP

One Federal Place

1819 Fifth Avenue North

Birmingham, Alabama 35203

Attention: Paul S. Ware, Esq.

Facsimile: (205) 488-6624

 

or to such other individual or address as a Party may designate for itself by
notice given as herein provided.

 

Section 10.3 Payments in Dollars. Except as otherwise provided herein, all
payments pursuant hereto shall be made by wire transfer in U.S. Dollars in same
day or immediately available funds to an account designated by the Party
entitled to receive the Payment without any set-off, deduction or counterclaim
whatsoever.

 

Section 10.4 Waivers. The failure of a party hereto at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same. No waiver by a party of any condition or of
any breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

 

11



--------------------------------------------------------------------------------

Section 10.5 Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns; provided, that no assignment of any rights or obligations hereunder, by
operation of law or otherwise, shall be made by either party without the written
consent of the other party, except that Endurance may, without the consent of
the Company, assign this Agreement, in whole or in part, or delegate performance
of all or any part of its obligations under this Agreement, to any current or
future Affiliate of Endurance.

 

Section 10.6 No Third-Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and no provision of this Agreement shall be deemed
to confer upon other third parties any remedy, claim, liability, reimbursement,
cause of action or other right.

 

Section 10.7 Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions hereof shall not be affected thereby, and there will be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

 

Section 10.8 Entire Understanding. This Agreement sets forth the entire
agreement and understanding of the Parties with respect to the provision of the
Services and supersedes any and all prior agreements, arrangements and
understandings between the Parties relating to the subject matter hereof.

 

Section 10.9 Relationship of Parties. Endurance is an independent contractor.
Nothing contained herein shall be deemed or construed by the Company or
Endurance or any other party as creating a relationship of principal-agent,
employer-employee, partnership or joint venture between the Parties.

 

Section 10.10 Applicable Law. This agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York
without giving effect to the principles of conflicts of law thereof.

 

Section 10.11 Joint Participation in Drafting. Each party to this Agreement has
participated in the negotiation and drafting of this Agreement. As such, the
language used herein shall be deemed to be the language chosen by the parties
hereto to express their mutual intent, and no rule of strict construction will
be applied against any party to this Agreement.

 

Section 10.12 Arbitration.

 

(a) The parties shall make a good faith effort to resolve informally any dispute
subject to clause (b) of this Section. A request for arbitration under clause
(b) may not be filed until thirty (30) days have elapsed from the initiation of
such good faith effort.

 

(b) Any dispute, controversy, or claim arising out of, relating to, involving,
or having any connection with this Agreement, including any question regarding
the validity, interpretation, scope, performance, or enforceability of this
dispute resolution provision, shall be exclusively and finally settled by
arbitration in accordance with the Center for Public Resources (“CPR”) Dispute
Resolution

 

12



--------------------------------------------------------------------------------

Rules for Non-Administered Arbitration in effect on the date of this Agreement,
except where the specific terms of this Section 10.12 vary from such Rules. The
arbitration shall be conducted in Charlotte, North Carolina unless, by the due
date of the respondent’s answering statement, the parties agree on another
location. The arbitration shall be conducted by three arbitrators, appointed
pursuant to CPR Rules 5.1 and 5.2.

 

(c) The parties shall be entitled to engage in reasonable discovery, including
requests for production of relevant non-privileged documents. Depositions and
interrogatories may be ordered by the arbitral panel upon a showing of need. The
parties acknowledge that one of the primary goals of arbitration is to avoid the
costs that often accompany litigation and, consequently, any discovery permitted
under this provision should be limited accordingly.

 

(d) All decisions, rulings, and awards of the arbitral panel shall be made
pursuant to majority vote of the three arbitrators. The award shall be in
accordance with the applicable law, shall be in writing, and shall state the
reasons upon which it is based. The arbitrators shall have no power to modify or
abridge the terms of this Agreement. The arbitrators shall have no power to
award, and the parties hereby waive any claim to, damages (including punitive or
exemplary damages) in excess of compensatory damages.

 

(e) Costs incurred in the arbitration proceeding shall be borne in the manner
determined by the arbitral panel, except that each party shall bear the costs of
its own attorneys’ and expert/consulting fees and expenses, regardless of the
outcome of the arbitration.

 

(f) The award of the arbitrators shall be final. An appeal may be taken under
the CPR Arbitration Appeal Procedure from any final award of an arbitral panel
in any arbitration arising out of or related to this Agreement that is conducted
in accordance with the requirements of such Appeal Procedure. Unless otherwise
agreed by the parties and the appeal tribunal, the appeal shall be conducted at
the place of the original arbitration. Upon conclusion of the appeal, or if no
appeal is taken within the prescribed time period, judgment on the award may be
entered by any state or federal court having jurisdiction to do so. The parties
hereby agree that such court shall be an appropriate forum for any such
enforcement proceeding.

 

(g) Nothing in this Agreement shall prevent the parties, prior to the formation
of the arbitral panel, from applying to a court of competent jurisdiction for
provisional or interim measures or injunctive relief as may be necessary to
safeguard the property or rights that are the subject matter of the arbitration.
Once the arbitral panel is in place, it shall have exclusive jurisdiction to
hear applications for such relief, except that any interim measures or
injunctive relief ordered by the arbitral panel may be immediately and
specifically enforced by a court of competent jurisdiction.

 

13



--------------------------------------------------------------------------------

(h) Unless otherwise agreed by the parties or required by law, the parties and
the arbitrators shall maintain the confidentiality of all documents,
communications, proceedings, and awards provided, produced, or exchanged
pursuant to an arbitration conducted under this Section 10.12.

 

(i) The parties recognize that this Agreement involves and affects interstate
commerce and that this Section 10.12 is enforceable under the Federal
Arbitration Act.

 

Section 10.13 Interpretation. The headings preceding the text of Articles and
Sections included in this Agreement and the headings of Exhibits attached to
this Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement. The use of the
masculine, feminine or neuter gender or the singular or plural form of words
herein shall not limit any provision of this Agreement. The use of the terms
“including” or “include” shall in all cases herein mean “including, without
limitation” or “include, without limitation,” respectively. Reference to any
Person includes such Person’s successors and assigns to the extent such
successors and assigns are permitted by the terms of any applicable agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity or individually. Reference to any agreement (including this
Agreement), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms hereof. Reference to any Law shall
mean such Law as amended, modified, codified, replaced or re-enacted, in whole
or in part, including rules, regulations, enforcement procedures and any
interpretations promulgated hereunder. Underscored references to Articles,
Sections or clauses shall refer to those portions of this Agreement. The use of
the terms “hereunder,” “hereof,” “hereto” and words of similar import shall
refer to this Agreement as a whole and not to any particular Article, Section or
clause of this Agreement.

 

Section 10.14 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.

 

Section 10.15 Facsimile or Electronic Signatures. Any signature page delivered
by a fax machine, telecopy machine or e-mail shall be binding to the same extent
as an originally signed signature page, with regard to any agreement subject to
the terms hereof or any amendment thereto. Any party who delivers such signature
page agrees to later deliver an original counterpart to any party which requests
it.

 

[remainder of page left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

THE PEOPLES BANCTRUST COMPANY, INC. By:  

/s/ Elam P. Holley, Jr.

--------------------------------------------------------------------------------

Name:   Elam P. Holley, Jr. Title:   President and Chief Executive Officer
ENDURANCE CAPITAL MANAGEMENT COMPANY, L.P. By:   Endurance Management Company,
LLC,     As General Partner By:  

/s/ Edwin H. Yeo, III

--------------------------------------------------------------------------------

Name:   Edwin H. Yeo, III Title:   Managing Member

 

15